DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2 and 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has amended the title with to be descriptive.  Applicant has further agreed to an Examiner’s amendment in order to overcome a lack of antecedent basis issue for claims 23 and 24.
It is noted that this application was reviewed by OPQA, which opined in relevant part that claim 12 should have been rejected under 35 U.S.C. 112(d) as failing to further limit claim 11, upon which claim 12 is directly dependent. OPQA stated that claim 12 is directed to the timing in which the compound of applicant’s formula (I) and a second therapeutic agent are administered to the subject in pain, but that the two alternative possibilities recited in claim 12 cover all the possibilities for administration of the two different agents to the subject, and that thus, claim 12 does not serve to narrow the scope of what is encompassed by claim 11. 
The Examiner’s SPE contacted a QAS for TC1600 for further guidance.  The latter reviewed the matter, and provided in relevant part an opinion to the contrary, with some aspects of it summarized as follows.  For the purpose that OPQA is trying to raise, the QAS noted that the issue presented is whether simultaneous administration and sequential administration are the only two ways that two therapeutic agents can be “co-administered”.  Although the instant specification does not provide a clear definition, it is clear that the term “co-administration” encompasses “simultaneously or sequentially in any order” (p. 3, lines 28-29.  Notably, however, at p. 29, it also makes reference to “co-administered,” and that this could be “either separately or together,” and “administered by the same route or a different route.” Based on that, the QAS concluded that “co-administered” does not necessarily refer to only the timing of administration, but the form/route of administration, i.e. when administered together, are the agents in the same composition, or in separate compositions taken together. Therefore, the QAS concluded that “administering simultaneously or sequentially in any order” is not necessarily equal in scope to “co-administering”, and that no 112(d) rejection, on which the PTO bears the burden of proof, would be warranted. 
In accordance with the detailed review and guidance above, no rejection of claim 12 under 112(d) was deemed warranted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Wayne W. Rupert on June 10, 2022.
The application has been amended as follows: 

-Re-write claim 23 as follows:
23. The method of claim 20, further comprising administering co-administering the compound and a second therapeutic agent, wherein the second therapeutic agent is an opioid.

-Re-write claim 24 as follows:
24. The method of claim 20, further comprising administering co-administering the compound and a second therapeutic agent, wherein the second therapeutic agent is morphine.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627